Citation Nr: 1522985	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2014, an informal hearing with a Decision Review Officer (DRO) was held at the RO.  An informal conference report is of record. 

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

The Board also notes that, in the June 2012 rating decision, the RO did not adjudicate the issue of whether new and material evidence had been received to reopen a claim for service connection for a right shoulder disorder.  Rather, the RO adjudicated the issue on the merits.  The Board has determined that adjudication of the new and material evidence is not prejudicial because the decision below is favorable to the Veteran.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The merits of the underlying claim for service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an August 1976 rating decision, the RO denied service connection for a right shoulder disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the August 1976 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The August 1976 rating decision, which denied service connection for a right shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the August 1976 rating decision is new and material, and the claim for entitlement to service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1973 rating decision, the RO denied service connection for a right shoulder disorder.  The RO noted that the Veteran's service treatment records showed that he was treated for a right shoulder condition, but also observed that his last examination did not indicate any disability that might have resulted from that condition.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the October 1973 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed another claim for service connection, but in March 1976, the RO determined that the application was essentially a duplicate of the previously denied claim in October 1973.  As such, the RO denied the claim finding that new and material evidence was not submitted.  The Veteran submitted a statement in April 1976 in which he disagreed with the March 1976 decision.  He also submitted additional evidence within the appeal period.  As a result, the RO reconsidered the claim for service connection in an August 1976 rating decision. 38 C.F.R. § 3.156(b).

In the August 1976 rating decision, the RO confirmed the denial of the Veteran's application to reopen the previously denied claim.  The RO acknowledged the additional private medical records, but found that there was no change in the prior determination.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the August 1976 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 1976 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In particular, private medical records include a positive nexus opinion relating the Veteran's current right shoulder disorder to his military service.  In addition, the record includes a July 1990 x-ray finding of the right shoulder indicative of an old injury.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a right shoulder disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disorder is reopened.  


REMAND

The Veteran was afforded a VA examination in May 2012 at which time the examiner diagnosed him with a right clavicle fracture and degenerative joint disease.  The VA examiner opined that the Veteran's current right shoulder disorder is less likely than not proximately due to or the result of his military service.  Although the Veteran has contended that he fractured his right shoulder following a July 1967 motor vehicle accident, the examiner noted a normal right shoulder x-ray obtained shortly after the accident.  The examiner provided no other rationale for her opinion that the Veteran's current healed fracture and arthritis were less likely related to military service.  Moreover, the examiner does not appear to have considered the x-ray evidence indicative of arthritis and an old trauma to the tip of the right clavicle.  

In addition, the Veteran sustained a work-related injury in 1990 for which he sought workman's compensation benefits following the injury.  See June 1990 New York State Workers Compensation Board.  In this respect, during the April 2015 hearing, the Veteran testified that the work-related shoulder injury affected a different region of his shoulder than the in-service injury.  See Board Hearing Transcript at 6-7.  The Board acknowledges that the Veteran did not inform the VA examiner of a 1990 work-related injury to his right shoulder.  

For these reasons, the Board finds that an additional medical opinion should be obtained. 

Moreover, any available records from the Veteran's workman's compensation claim should also be obtained.  The AOJ should also ensure that any available, relevant medical records are associated with the claims file.  Specifically, the Veteran identified ongoing treatment with Dr. T.M. and prior treatment with Dr. L.  Therefore, any outstanding private medical records pertinent to the claim should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014);

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specific requests should be made for treatment records from Dr. Lahodi and Dr. T.M.  See April 2015 hearing transcript at 17-19.

2.  The AOJ should contact the Veteran and ask him to provide information regarding any claim for workers' compensation for any right shoulder injuries filed since his discharge from service.  

Upon receipt of this information, the AOJ should request relevant records.  If an authorization is needed from the Veteran, it should be requested.  All records obtained and any responses received must be associated with the claims file. 

3.  After completing the foregoing development, the case should be returned to the May 2012 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any right shoulder disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.  

In rendering this opinion, the examiner should consider the in-service treatment for a right shoulder injury following a motor vehicle accident in July 1967.  In addition, the examiner should consider Dr. J.G.'s August 1976 statement in which he notes that right shoulder x-rays are indicative of arthritis of the acromial, the June 1990 Workers Compensation Board report, Dr. P.S.'s July 1990 note of outer clavicle injury due to military service in contrast to the work-related inner clavicle injury, the July 1990 right shoulder x-ray showing likely sequela of old trauma, and Dr. T.M.'s January 2012 progress note.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


